Galindo v Keller (2017 NY Slip Op 00739)





Galindo v Keller


2017 NY Slip Op 00739


Decided on February 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2017

Sweeny, J.P., Acosta, Moskowitz, Kapnick, Kahn, JJ.


2989N 151780/14

[*1] Joseph A. Galindo, Plaintiff-Appellant,
vMichael W. Keller, et al., Defendants-Respondents, John Does 1-10, Defendants.


Glavin & Glavin, Waterford (Marina I. Glavin of counsel), for appellant.
O'Connell and Aronowitz, Albany (F. Matthew Jackson of counsel), for respondents.

Order, Supreme Court, New York County (Shlomo Hagler, J.), entered on or about October 19, 2015, which denied plaintiff's motion for a default judgment and granted defendants-respondents' cross motion to vacate their default and extend their time to answer, unanimously affirmed, without costs.
Although plaintiff made a prima facie showing of his entitlement to a default judgment against defendants (see CPLR 3215), Supreme Court providently exercised its discretion in vacating defendants' default (see CPLR 3012[d]; Johnson v Deas, 32 AD3d 253, 254 [1st Dept 2006]). Defendants provided a reasonable excuse for failing to answer — namely, that they mistakenly believed that defendant Bootlegger's insurance company was asserting a defense on their behalf. Defendants also demonstrated potentially meritorious defenses of justification and lack of ownership.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 2, 2017
CLERK